                Case 2:21-cv-07162-CBM-JEM Document 1 Filed 09/07/21 Page 1 of 5 Page ID #:1



                 1 ELEANOR M. LACKMAN (SBN 298594)
                     eml@msk.com
                 2 ALEXANDRA ANFUSO (SBN 333440)
                     ala@msk.com
                 3 MITCHELL SILBERBERG & KNUPP LLP
                   2049 Century Park East, 18th Floor
                 4 Los Angeles, CA 90067
                   Telephone: (310) 312-2000
                 5 Facsimile: (310) 312-3100
                 6 Attorneys for Plaintiff
                   The Influential Network, Inc
                 7
                 8                      UNITED STATES DISTRICT COURT
                 9                     CENTRAL DISTRICT OF CALIFORNIA
                10                                WESTERN DIVISION
                11 THE INFLUENTIAL NETWORK,                 CASE NO. 2:21-cv-7162
                   INC., a Delaware corporation,
                12                                          COMPLAINT
                                Plaintiff,
                13                                          Demand For Jury Trial
                         v.
                14
                   DARKSTORE, INC., a Delaware
                15 corporation,
                16              Defendant.
                17
                18
                19
                20
                21
                22
                23
                24
                25
                26
                27
   Mitchell     28
 Silberberg &
  Knupp LLP

                                                      COMPLAINT
13386329.3
               Case 2:21-cv-07162-CBM-JEM Document 1 Filed 09/07/21 Page 2 of 5 Page ID #:2



                1         Plaintiff The Influential Network, Inc. (“Influential”), by its attorneys
                2 Mitchell Silberberg & Knupp LLP, for its complaint against Darkstore, Inc.
                3 (“Darkstore”), alleges as follows with knowledge as to its own acts and upon
                4 information and belief as to the acts of others:
                5                                   INTRODUCTION
                6         1.     Plaintiff Influential is a premier data and media company in the
                7 influencer marketing space, offering services that connect brands with audiences.
                8         2.     In November of 2020, Influential entered into a contract with
                9 Darkstore by which Influential agreed to leverage its network of influencers to
               10 promote Darkstore’s application, FastAF, in exchange for a fixed fee of $100,000.
               11 Influential had a fruitful campaign and successfully delivered new users and
               12 downloads to the FastAF application. Notwithstanding Influential’s performance
               13 under the contract, Darkstore has failed and refused to pay the $100,000 due
               14 thereunder.
               15                                     THE PARTIES
               16         3.     Plaintiff Influential is a Delaware corporation, maintaining its
               17 principal place of business at 300 South 4th Street, Suite 180, Las Vegas, NV
               18 89101, with additional offices across the country, including in Los Angeles.
               19         4.     Defendant Darkstore is a Delaware corporation with its principal
               20 place of business at 2261 Market Street, #4103 San Francisco, California.
               21 Darkstore makes the application “FastAF,” which delivers products such as
               22 personal care items, electronics, beauty, and pet products, to the consumer.
               23                            JURISDICTION AND VENUE
               24         5.     This Court has jurisdiction over this action under 28 U.S.C.
               25 § 1332(a)(1) because this is a civil action between citizens of different states in
               26 which the amount in controversy exceeds the sum of $75,000, exclusive of interest
               27 and costs.
  Mitchell     28
Silberberg &
 Knupp LLP
                                                              2
                                                         COMPLAINT
13386329.3
               Case 2:21-cv-07162-CBM-JEM Document 1 Filed 09/07/21 Page 3 of 5 Page ID #:3



                1         6.    Venue is proper under 28 U.S.C. § 1391(b)(2) in that a substantial part
                2 of the events or omissions giving rise to the claim occurred in this District,
                3 including that the campaign governed by the contract targeted the Los Angeles
                4 demographic; a main goal of the campaign was to increase FastAF downloads in
                5 Los Angeles; and a substantial portion of the influencers who contributed to the
                6 campaign are residents of Los Angeles.
                7         7.    This Court has personal jurisdiction over Darkstore because Darkstore
                8 maintains its principal place of business within California and because Darkstore
                9 conducts systematic and continuous business in California, including in this
               10 District.
               11               FACTS RELEVANT TO ALL CAUSES OF ACTION
               12         8.    On November 13, 2020, Darkstore and Influential entered into a
               13 written agreement, the terms of which were defined by the Statement of Work (the
               14 “Statement of Work”).
               15         9.    By the Statement of Work, Darkstore engaged Influential to
               16 “implement a multi-pronged strategy, leveraging local relevant influencers in the
               17 18-45 demographic, and authentically communicating the benefits” of Darkstore’s
               18 delivery application, FastAF, “driving app downloads for FastAF in Los Angeles
               19 and New York City.”
               20         10.   Pursuant to the Statement of Work, Influential guaranteed five
               21 influencers, ten pieces of content, and paid impressions across Facebook and
               22 Instagram.
               23         11.   Additionally, a key indicator of Influential’s performance under the
               24 Statement of Work was the number of FastAF downloads delivered.
               25         12.   Influential not only met, but exceeded its expected performance
               26 obligations under the contract.
               27         13.   The campaign began on November 30, 2020, and concluded on
  Mitchell     28 December 30, 2020.
Silberberg &
 Knupp LLP
                                                             3
                                                        COMPLAINT
13386329.3
               Case 2:21-cv-07162-CBM-JEM Document 1 Filed 09/07/21 Page 4 of 5 Page ID #:4



                1         14.   Pursuant to the Statement of Work, Darkstore agreed to pay
                2 Influential a fixed fee of $100,000, no later than 14 days after receipt of an invoice.
                3         15.   Pursuant to the Statement of Work, for any outstanding balance not
                4 paid when due, Influential is entitled to the lesser of (i) one and one-half percent
                5 (1.5%) interest per month; and (ii) the maximum legal interest rate permitted under
                6 applicable law.
                7         16.   On December 30, 2020, Influential sent Darkstore an invoice for
                8 $100,000, due and payable under the Statement of Work.
                9         17.   Currently, more than seven months have passed since Darkstore’s
               10 receipt of the invoice.
               11         18.   Despite following up with Darkstore, Darkstore has failed and refused
               12 to pay Influential any amount owed.
               13         19.   Influential has performed all of its obligations to Darkstore under the
               14 Statement of Work.
               15                                FIRST CAUSE OF ACTION
               16                                   (Breach of Contract)
               17         20.   Influential adopts, repeats, realleges, and by this reference
               18 incorporates the allegations contained in paragraphs 1 through 18 of this Complaint
               19 as if fully set forth below.
               20         21.   The Statement of Work, dated November 13, 2020, defined the terms
               21 of the parties’ agreement.
               22         22.   Influential has performed all of the covenants, conditions, and
               23 obligations that were required on its part to be performed under the Statement of
               24 Work.
               25         23.   Darkstore breached its contractual obligations to Influential by failing
               26 to pay Influential the fixed fee due and owing under the Statement of Work.
               27
  Mitchell     28
Silberberg &
 Knupp LLP
                                                             4
                                                        COMPLAINT
13386329.3
               Case 2:21-cv-07162-CBM-JEM Document 1 Filed 09/07/21 Page 5 of 5 Page ID #:5



                1         24.   As a direct and proximate result of Darkstore’s breach of contract,
                2 Influential has suffered and will continue to suffer damages in an amount to be
                3 proven at trial, but not less than $100,000, together with interest thereon.
                4         25.   Influential seeks compensation for all damages and losses proximately
                5 caused by these breaches.
                6                                        PRAYER
                7         WHEREFORE, Influential respectfully requests that the Court enter
                8 judgment against defendant Darkstore, as follows:
                9         A.    For damages in an amount to be proved at trial, but no less than
               10               $100,000;
               11         B.    Interest thereon at the maximum legal rate allocated under the
               12               contract, and/or prejudgment interest; and
               13         C.    For any such other and further relief as the Court deems equitable and
               14               proper.
               15                            DEMAND FOR JURY TRIAL
               16         Plaintiff respectfully demands a jury trial.
               17
               18 Dated: September 7, 2021               ELEANOR M. LACKMAN
                                                         ALEXANDRA ANFUSO
               19                                        MITCHELL SILBERBERG & KNUPP LLP
               20
               21                                        By:
               22                                                  Eleanor M. Lackman
                                                                   Attorneys for Plaintiff
               23                                                  The Influential Network, Inc.

               24
               25
               26
               27
  Mitchell     28
Silberberg &
 Knupp LLP
                                                               5
                                                         COMPLAINT
13386329.3
